Title: To George Washington from Anthony Wayne, 10 September 1780
From: Wayne, Anthony
To: Washington, George


                        
                            Sir
                            Camp at Steenropia 10th Sepr 1780
                        
                        When your Excellency was pleased to lay a state of matters before the Council of War the 6th of June—the
                            prospects were extremely favorable—& we had flattering expectations from the succours promised by his most
                            Christian Majesty—as well as the exertions of these States.
                        upon this ground I did myself the honor of giving my Opinion to your Excellency in writing of what I then
                            thought the most feasible & proper point of co-operations—but the Intervention of a superior fleet to that of our
                            Allies in these sea’s—the Blockade of Brest in which port the Second Division intended for America was shut up—and the
                            tedious Operation in the West Indies—together with the Difficency of promised aid & Supplies in the United
                            States, have meterially changed the Complexion of Affair’s.
                        From a comparative view of the strength of the Armies under the Immediate Command of your
                            Excellency—& that of Sr Henry Clinton—I find the Numbers in favor of the Enemys.
                        the recent Military check we recd in South Carolina has given Lord Cornwallis a
                            decided superiority in that Countrys—at Penobscut—the Enemy appear well established—& in Canada a combined
                            Operation can not take place until an Other season.
                        could any given time be fixed for the Arrival of a Fleet either from Europe, or the West Indies—so as to
                            place our Allies in the Sovereignty of these Seas—I should not be at a loss in giving an Opinion on this Occation—but as
                            this is only eventual—I must acknowledge that I see nothing but a choice of Difficulties left to determine upon—among’
                            others that of experiencing every extreme of distress—at this stage of the Campaign for want of Provision is not the
                            least, as it would of itself be sufficient to defeat any the best plan in the power of a General to design.
                        In full confidence that supplies of every kind will be more regular in future, and on the presumption that
                            the French forces now at Rhode Island, are subject to your Excellency’s Command, I would advise you (during the Absence of
                            the British fleet) to order the Land forces to form a Junction with you the soonest possible—sending the Shipping round to
                            Boston harbour where if I am rightly Informed they may ride secure, & without being in Danger of an Attack, as
                            the Enemy dare not detatch their fleet & Operating Army to so great a Distance—whilst your Excellency remains in
                            the Vicinity of New York at the head of so puissant & Combined a force—ready to seize the first opening to enter
                            where the Enemy might be the most Vulnerable—I also am lead to this opinion on the eventual arrival of a naval &
                            perhaps land force in time to Operate with effect against that place, which will be much forwarded by these troops being
                            near the point of Action.
                        a move of this Nature will at all events leave it in Your Excellency’s power to made a Detatchment to the
                            Southward in some degree adequate to the Magnitude of the Object—& yet be in a Condition to Afford cover to the
                            Country until the Arrival of a re-inforcement from Europe or the West Indies would put it in your power to Operate either
                            in this Quarter—or at Charlestown as Circumstances might then Offer—& if we should be disappointed in this—until
                            the States have an Opportunity to recruit their army by troops enlisted for the War—properly Appointed & duly
                            rationed—which is the only measure that can save this Country from Impending ruin.
                        the Junction of these troops will also afford a favorable Opening for entering Canada by the Lake Champlain
                            during the Winter, should the Situation of Affairs render that an Advisable Object, nor will the troops of France
                            experience those Difficulties that we have been subject to—as their hard cash will always Command a redundancy of every
                            Necessary in a Country not so much exhausted with respect to supplies—as in want of faith in our paper Currency.
                        I am further stimulated to this advice by the Apparent preparation for an Embarkation of both horse &
                            foot at New York which may give the wished for opening to carry that City, whilst the attention of Sr Henry Clinton is
                            drawn to some other Quarter, on the presumption that your force will not be adequate to enterprize anything against that
                            post at this late season—and that the French will remain in their present position—nor shall I be disappointed if Admiral
                            Arbothnot with the bulk of his Fleet should favor the Operations of Sr Henry Clinton, on the same presumption—in
                            expectation of returning in time to prevent any serious Consequences taking place during a temporary absence.
                        I am fully of Opinion that without a Change of Circumstances our present force is not Adequate to act in an
                            open Offensive manner—yet by One of those eventual nice Manoeuvres—sometimes practiced we might cause the Enemy to Commit
                            themselves in some point of which advantage may be taken & pushed with
                            effect.
                        but this is an Idea yet in Embryo which when mature I shall do myself the Honor of
                            Communicating Viva Voce.
                        Upon the whole I do not think you can make any Considerable Detatchment before the Junction I have already
                            mentioned—or until the Enemy Detatch on their part, which may soon be the case, & probably by that time we may
                            have it in our power to proceed to Charles town by Water—an event Devoutly to be wished—as a march by land must Naturally
                            reduce the troops at least one third by Desertion sickness & other Casualties incident to all Armies during a long
                            & tedious route. I have the honor to be Your Excellency’s Most Obt & very Huml Sert
                        
                            Anty Wayne
                        
                    